In an action, inter alia, to recover damages for false arrest against defendant Hansen and for malicious prosecution against all the defendants, the appeals are from (1) an order of the Supreme Court, Nassau County, dated June 11, 1979, which denied defendants’ motions to vacate a jury’s award in favor of the plaintiff in the amount of $42,000 ($26,000 compensatory, $16,000 exemplary) and (2) a judgment of the same court, entered August 14, 1979, upon the jury’s verdict. Appeal from the order dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241, 248). Judgment modified, on the law, by deleting therefrom the provision granting compensatory damages to the plaintiff and substituting therefor a provision granting a new trial with respect to the issue of compensatory damages only unless plaintiff serves and files in the office of the clerk of the trial court a written stipulation to reduce the award of compensatory damages to $14,000 ($9,000 against defendant Hansen [$5,000—first cause of action, $4,000—second cause of action]; and $5,000 against defendants Fitzgerald and the County of Nassau). As so modified, judgment affirmed, without costs or disbursements. The time for plaintiff to serve and file his stipulation is extended until 20 days after service upon him of a copy of the order to be entered hereon, together with notice of entry thereof. In the event the plaintiff so stipulates, then the judgment in his favor, as so reduced and amended, is affirmed, without costs or disbursements. The compensatory damages awarded were excessive to the extent indicated. We have examined defendant County of Nassau’s remaining contention and find it to be without merit. Damiani, J. P., Gibbons and Gulotta, JJ., concur. Weinstein, J., concurs insofar as the appeal from the order is dismissed but otherwise dissents and votes to affirm the judgment.